Citation Nr: 1513046	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for scars, residuals of an injury to the face and teeth.

2. Whether new and material evidence has been received to reopen a claim of service connection for scars, residuals of a left knee shell fragment wound.

3.  Whether new and material evidence has been received to reopen a claim of service connection for scars of the back of the head.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to April 1971.   These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that, inter alia, declined to reopen the claims, which were previously the subject of a final denial.  They previously came before the Board in December 2013; the Board declined to reopen the claims on the grounds that new and material evidence had not been received.  The Veteran appealed that decision  to the Court, resulting in an October 2014 Joint Motion for Remand (JMR) by the parties that was granted by the Court in an October 2014 Order.  

At the Veteran's request, a videoconference hearing before the Board was scheduled in May 2013.  He failed (without giving cause) to report for such hearing.  Therefore, his hearing request is considered withdrawn.

[The December 2013 Board decision remanded a claim seeking service connection for a psychiatric disability.  That claim was granted on remand, and is not before the Board.]

The issues of service connection for scars/residuals of injuries to the back of the head, left knee, and face/teeth (on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 2003 rating decision denied the Veteran service connection for [residuals of] injuries to the face and teeth, based essentially on a finding there was no showing of such injury in service or of scar residuals of such injury.
2.  An unappealed February 1984 rating decision denied the Veteran's claim of service connection for [residuals of] a left knee shell fragment wound, based essentially on a finding that such injury in service was not shown.

3.  An unappealed February 2003 rating decision denied the Veteran's claim of service connection for a scar of the back of his head, based essentially on a determination there was no showing of a head injury in service.

4. Evidence received since the February 1984 and February 2003 rating decisions suggests that the Veteran may have been treated during service for the injuries alleged, relates to unestablished facts necessary to substantiate the claims of service connection for such disabilities, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for scars, residuals of an injury to the face and teeth may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received and the claim of service connection for scars, residuals of a left knee shell fragment wound may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3. New and material evidence has been received and the claim of service connection for scars of the back of the head may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as this decision grants that portion of the claims that is being addressed, i.e., reopens the claims, there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Historically, service connection for shell fragment wounds to the left knee and mouth was denied by rating decision in February 1984.  Service connection for an injury to the face and teeth and a scar on the back of the head was denied by a rating decision in February 2003.  Both decisions were based, essentially, on findings that such injuries in service were not shown.  The Veteran did not appeal those decisions, or submit new and material evidence within a year following, and they are final.  38 U.S.C.A. § 7105.

Generally, a claim on which there is a prior final denial may not be reopened and reconsidered unless new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Evidence of record at the time of the February 1984 rating decision consisted of the available STRs.  A report of medical history in March 1969 shows the Veteran denied severe tooth trouble.  There was no indication of missing teeth on the entrance examination in March 1969.  It was noted he had multiple scars, including on the left knee.  A dental examination in May 1969 indicates teeth numbers 7 and 9, and possibly 8 were missing.  On service separation examination in April 1971, teeth numbers 7, 8 and 9 were noted to be missing; the Veteran's face and head were normal on clinical evaluation.  He had scars on the left thumb and left patella.

In a statement received in November 1983, the Veteran asserted he sustained shrapnel wounds to the mouth which resulted in the loss of three front upper teeth.  He maintained this occurred in Vietnam.  He also alleged he sustained a bullet wound to the left knee in Vietnam.  
The Veteran submitted a formal claim of service connection for scars of the back of his head in August 2002.  He indicated the disability began in April 1969.  He also sought to reopen his claim of service connection for face and teeth injury residuals.  In December 2002, the National Personnel Records Center (NPRC), responding to a request for information from the VA, reported a search of records at the base hospital in Iwakuni, Japan, for the months of October and December 1970 located no records [i.e., pertaining to the Veteran].

Evidence received subsequent to the February 1984 and February 2003 rating decisions includes VA outpatient treatment records which show the Veteran was seen in January 2008 and stated his left knee was grazed by rifle fire in May 1970.  He said he was hit in the back of his head by shrapnel from a rocket in June 1970 and lost consciousness, and that he suffered a facial wound from shrapnel in August 1970.  He stated that he was hospitalized for three weeks in Chu Lai for treatment of an injury to the back of his head.  In an October 2008 statement, the Veteran stated that the left knee injury occurred in February 1970, and that he was sent to the 91st Evacuation Hospital in Chu Lai and that he was wounded in the back of the head and face in July and August 1970 and sent to the 95th Evacuation Hospital in Da Nang.  During a November 2012 VA examination for psychiatric disabilities, he reported that the facial injury required 372 stitches.  

In the October 2014 JMR, the parties agreed that, taken at face value (as is required for the purpose of reopening), his statements that he received medical treatment in Vietnam (that is not yet documented in the record) relate to unestablished facts necessary to substantiate the claims of service connection.  When considered with the other evidence of record, they raise a reasonable possibility of substantiating the claims.  In light of the "low threshold" standard for reopening endorsed in Shade v. Shinseki, 24 Vet. App. 110 (2010), (including the presumption that evidence is credible), the parties agreed that the evidence received since February 1984/February 2003 is both new and material and that the claims of service connection for a scars/residuals of injuries to the left knee, back of the head, and face/teeth may be reopened.  Consequently, the Board finds that new and material evidence has been received and that the claims may be reopened.  De novo consideration of the claims is addressed in the remand below.
ORDER

The appeal to reopen a claim of service connection for scars, residuals of an injury to the face and teeth is granted.

The appeal to reopen a claim of service connection for scars, residuals of a left knee shell fragment wound is granted.

The appeal to reopen a claim of service connection for scars of the back of the head is granted.


REMAND

In September 2008, VA requested from NPRC copies of the Veteran's personnel records showing, inter alia, wounds received.   The October 2008 response indicates that the Veteran's record appeared incomplete, but that all available records were mailed.  Thus, while there is no evidence of the injuries alleged in the record, there is a suggestion that the record may be incomplete.  Given the possibility that the record is incomplete, and the Veteran's allegations of treatment in specific facilities (as the parties noted in the JMR, in-patient treatment records are stored separately from STRs), the Board finds that remand is warranted to determine whether there are treatment records available from the facilities identified by the Veteran.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development for records of the Veteran's alleged medical treatment in Chu Lai in May 1970, June 1970, and August 1970 (to specifically include three weeks of in-patient treatment in June 1970; at the 91st Evacuation Hospital in February 1970; and at the 95th Evacuation Hospital in July and August 1970 (or any medical facility near the locations where the injuries are alleged to have occurred).  If treatment records from such facility are unavailable, whether or not he was admitted there during the months listed above should be pursued in any administrative records at the storage facility where such records would have been retired.  If no alternate source corroborating records of the Veteran's alleged treatment can be located, the scope of the search should be noted for the record.

2.  The AOJ should then review the record, arrange for any further development indicated,  and readjudicate the claims de novo.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


